DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendment to the claims, filed on June 24, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on June 24, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 5, with respect to claim objections have been fully considered and are persuasive.  Therefore, the claim objections has been rendered moot. 
Applicant’s remarks, see pp. 5 and 6, with respect to claim rejections under 35 USC § 112 have been fully considered and are persuasive.  Therefore, the claim rejections has been rendered moot. 
Applicant’s arguments, see pp. 6 - 8, with respect to claim rejections under 35 USC §§ 102 & 103 have been fully considered but they are not persuasive in view of the following reasons. Applicant argues that the claimed invention comprising wherein both end regions in the first direction of the transition metal dichalcogenide thin film comprising the first and second regions are electrically connected to the first electrode and the second electrode, respectively. Applicant cites that the applied i.e., provided on top) the transition metal dichalcogenide thin film. However, the orientation of the end regions are not germane to "electrically connected to the first electrode and the second electrode", because "electrically connected" depends on if there is any conduction path provided. In the instant case, assuming arguendo what applicant argues is true with respect to the placement of the electrodes, which the examiner respectfully disagrees with, an electrical conduction path from the first and second electrodes with the transition metal dichalcogenide thin film from the top allows the ends of the transition metal dichalcogenide to be electrically connected as well. The examiner observes even though the prior art at ¶ 41 discloses that the first and second electrodes are disposed on the transition metal dichalcogenide thin film, it does not preclude that the first and second electrodes are provided on the sides of the transition metal dichalcogenide thin film. The term "on" is not orientation specific (i.e., only on top), thus applicant's interpretation is narrower than it should be. Support for the first and second electrodes provided on the top and vertical sides of the transition metal dichalcogenide thin film comes from figs. 1a - 1c and 2, and ¶¶ 41 and 43. ¶ 41 alone provides inadequate explanation of the electrodes positioned in the disclosed device.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "M and N being a positive integer". This is not the same as described in the specification at ¶ 56: "each of N and M may be a positive integer of 1 or greater", emphasis added. For example, claim 1 allows M to be 0 and N to be 1 (or vice versa). Thus, the combination of M and N is 1, which means M and N satisfies as a positive integer. Claims 2 - 6 depend from claim 1 directly/indirectly, inherit the issue of claim 1, and do not remedy the issue of claim 1.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 does not indicate what the variables M and N can be. For example, the specification at ¶ 56: "each of N and M may be a positive integer of 1 or greater".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeom et al. (Korean Pat. Pub. No. KR 10-1853588 B1), hereinafter as Yeom.

Regarding claim 1, figs. 1B - 2 of Yeom discloses a photoelectronic device (¶ 16; Light pointing to TMD in fig. 2) comprising:
2);
a first electrode (left side Au/Ti) and a second electrode (right side Au/Ti) disposed on the substrate and spaced apart from each other in a first direction (left to right, horizontal direction); and
a transition metal dichalcogenide thin film (TMD; fig. 1B; ¶ 40) comprising first regions and second regions (¶ 39: first region and second region; ¶ 35: first and second regions),
wherein each first region includes M + N transition metal dichalcogenide molecular layers and extends along the first direction (¶ 39: first region of N + M transition metal dicarcogenide molecular layers), M and N being a positive integer (¶ 46),
wherein each second region includes N transition metal dichalcogenide molecular layers (¶ 39: second region of N transition metal dichalcogenide molecular layers) extending from lower N transition metal dichalcogenide molecular layers of the first region,
wherein each second region extends along the first direction and is adjacent to each first region (as seen in fig. 1B), and
wherein both end regions in the first direction of the transition metal dichalcogenide thin film comprising the first and second regions are electrically connected to the first electrode and the second electrode, respectively (¶¶ 41 and 43; as seen in fig. 2; see Response to Arguments/ Remarks above).

Regarding claim 2, Yeom discloses the photoelectronic device of claim 1, Yeom discloses wherein each of the first and second regions is arranged alternately with each other (as seen in fig. 1b).

Regarding claim 3, Yeom discloses the photoelectronic device of claim 2, Yeom discloses wherein each of the second regions has a single molecular layer (as seen in fig. 1b), and each of the first regions has two or more molecular layers (as seen in fig. 1b).

Regarding claim 4, Yeom discloses the photoelectronic device of claim 2, Yeom discloses wherein a width of each of the first and the second regions is independently in a range of 1 nm to 100 μm (¶ 54).

Regarding claim 6, Yeom discloses the photoelectronic device of claim 1, Yeom discloses wherein the transition metal dichalcogenide thin film further comprises third regions, each third region having L transition metal dichalcogenide molecular layers, L being smaller than M + N and larger than N, and L being a positive integer (¶ 36; as seen in fig. 1C).

Regarding claim 7, figs. 1B - 2 of Yeom discloses a photodiode (¶ 16; Light pointing to TMD in fig. 2) comprising:
a substrate (Si/SiO2);
a first electrode (left side Au/Ti) and a second electrode (right side Au/Ti) disposed on the substrate and spaced apart from each other in a first direction (left to right, horizontal direction); and
a transition metal dichalcogenide thin film (TMD; fig. 1B; ¶ 40) comprising first regions and second regions (¶ 39: first region and second region; ¶ 35: first and second regions),
wherein each first region includes M + N transition metal dichalcogenide molecular layers and extends along the first direction (¶ 39: first region of N + M transition metal dicarcogenide molecular layers),
wherein each second region includes N transition metal dichalcogenide molecular layers (¶ 39: second region of N transition metal dichalcogenide molecular layers) extending from lower N transition metal dichalcogenide molecular layers of the first region,
wherein each second region extends along the first direction and is adjacent to each first region (as seen in fig. 1B),

wherein a heterojunction is formed between each first region and each second region (¶ 39; as seen in fig. 1B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yeom as applied to claim 2 above.

Regarding claim 5, Yeom discloses the photoelectronic device of claim 2, but Yeom does not expressly disclose wherein the transition metal dichalcogenide thin film further includes at least 10 heterojunctions respectively formed between each first region and each second region.
However, ¶ 35 of Yeom discloses that it is obvious to create a plurality of heterojunctions defined between adjacent first and second regions, and would meet the claimed subject matter of claim 5 because at least 10 heterojunctions overlap the range covered by Yeom. Furthermore, as set forth by MPEP § 2144.04(VI)(B), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In the instant case, the prior art already discloses it is obvious to have more than 1 set of heterojunctions and having more than 1 hterojunction does not provide any new and unexpected result in view of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818